           Case 5:19-cv-00751-F Document 106 Filed 02/17/21 Page 1 of 35




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF OKLAHOMA


TROY D. GERMAN,                            )
                                           )
       Plaintiff,                          )
                                           )
-vs-                                       )     Case No. CIV-19-0751-F
                                           )
BILLY D. “RUSTY” RHOADES,                  )
et al.,                                    )
                                           )
       Defendants.                         )

                                      ORDER

       This action, brought under 42 U.S.C. § 1983, alleges violations of plaintiff
Troy D. German’s federal constitutional rights. Doc. no. 3 (first amended complaint,
hereafter “the complaint”). Six motions remain to be determined, in full or in part.
The court’s rulings on the motions mean that most but not all of plaintiff’s claims
survive.
       Before addressing the motions, it is helpful to begin with a summary of the
allegations which, although not taken as true at this stage, provide context.
                                  Fact Allegations
       The complaint alleges that defendants, as current or former law enforcement
officials, fabricated evidence to encourage a false blackmail charge against plaintiff
after he blew the whistle on a cheating scandal within the highway patrol. The
essential allegations may be summarized as follows:
       -- Plaintiff is Troy D. German, the alleged whistleblower. He retired from
the Oklahoma Highway Patrol at the rank of captain.
         Case 5:19-cv-00751-F Document 106 Filed 02/17/21 Page 2 of 35




      -- Defendants are Billy D. “Rusty” Rhoades, who resigned in lieu of
termination from the position of Commissioner of the Oklahoma Department of
Public Safety; Michael Harrell, who resigned in lieu of termination from his position
as Chief of the Oklahoma Highway Patrol; Brian Orr, who is currently employed (as
of the date the complaint was filed) as a Captain in the Oklahoma Highway Patrol;
and Megan Simpson, who resigned in lieu of termination from her position as
General Counsel and Chief of Administration with the Oklahoma Department of
Public Safety.
      -- On July 17, 2018, Orr received the questions, in advance, which would be
on an upcoming promotional board interview (or test) to fill vacancies for the rank
of captain. Rhoades called Orr in the presence of Harrell, then handed the telephone
to Harrell, who then provided Orr with the four questions that would be asked during
the interview.
      -- Orr told plaintiff what had occurred. Plaintiff was concerned that Harrell
and Orr had violated state law and patrol policies in addition to Oklahoma Highway
Patrol ethics.
      -- Plaintiff told (or communicated with) various people about the cheating
scandal, including Rhoades, members of the General Staff of the Oklahoma
Highway Patrol, two ministers, an elder from his church, an Oklahoma State Bureau
of Investigation Agent, Oklahoma State Representative Mike Sanders, Oklahoma
State Senator Roger Thompson, and Ashley Kehl who was the Chief of Staff of
Oklahoma Senate President Pro Tempore Greg Treat. Senator Treat informed
former highway patrol trooper Chip Keating, who was later named Secretary of
Public Safety and Security, about plaintiff’s allegations.
      -- On November 13, 2018, Rhoades was informed by Keating that plaintiff
was blowing the whistle on corruption and violations of law within the Oklahoma
Highway Patrol.

                                          2
         Case 5:19-cv-00751-F Document 106 Filed 02/17/21 Page 3 of 35




      -- Also on November 13, 2018, Rhoades met with Department of Public
Safety General Counsel Megan Simpson and disclosed his misdeeds. To discredit
plaintiff and save Rhoades’ career, Simpson helped Rhoades concoct a false story
about plaintiff blackmailing Rhoades. In January of 2019, Rhoades promoted
Simpson to the position of Chief of Administration.
      -- After Simpson told Harrel that plaintiff had blown the whistle on the
cheating scandal, Rhoades, Harrell and Simpson agreed, explicitly or implicitly, to
participate in a conspiracy against plaintiff to allege that plaintiff had attempted to
extort or blackmail Rhoades. Rhoades, Harrell and Simpson met with Orr to
coordinate their false stories.
      -- On November 19, 2018, Rhoades and Harrell met with Captain Jason Holt,
Troop Z.    (Troop Z is the Criminal Investigations Division of the Oklahoma
Highway Patrol.) During the Troop Z investigation of the blackmail allegations,
Rhoades falsely accused plaintiff of blackmail. Rhoades, Harrell and Orr gave false
information to Holt and other investigators. Orr falsely denied that Harrell had
provided Orr with the questions for the promotional board interview. In a meeting
arranged by Keating and Rhoades, Orr also provided false information to Governor-
elect Stitt, falsely denying that he had cheated.
      -- In December of 2018, Rhoades asked Oklahoma County District Attorney
David Prater for a meeting.       When the meeting occurred, Rhoades appeared,
accompanied by Harrell and Simpson.            Rhoades described his allegations of
blackmail and asked Prater to file blackmail charges. Simpson told Prater the
allegations met the definition of blackmail. Prater was incredulous. He stated that
if Rhoades believed plaintiff had committed blackmail, Rhoades should have the
matter investigated, after which Prater would review and consider the matter.
Rhoades stated he did not want to have the Oklahoma State Bureau of Investigation
investigate the matter. Prater stated that Rhoades could have Troop Z investigate.

                                           3
            Case 5:19-cv-00751-F Document 106 Filed 02/17/21 Page 4 of 35




Following the meeting, Prater contacted the office of the Oklahoma Attorney
General and told them they should be skeptical of a potential charge against plaintiff.
         -- On December 16, 2018, plaintiff confirmed a personal interview with Stitt
for the position of Director of the Oklahoma Department of Emergency
Management.           The interview was scheduled for December 18, 2018.                      On
December 17, 2018, members of the Oklahoma Highway Patrol conducted a search
of plaintiff’s residence and his person, seizing his personal phones and firearm.
Members of the highway patrol also conducted several custodial interrogations of
plaintiff, detaining him without an arrest warrant from early morning until late
afternoon.
         -- After Prater declined to file charges against plaintiff, Rhoades, Harrell and
Simpson prevailed upon the Oklahoma Attorney General to use the Multi-County
Grand Jury to investigate plaintiff.
         -- On February 15, 2019,1 plaintiff was indicted by the Oklahoma Multi-
County Grand Jury on one count of blackmail in violation of 21 O.S. § 1488.2
Following the indictment, plaintiff was seized and taken to the Oklahoma County
Detention Center. On March 6, 2019, the state dismissed the indictment and re-filed
the case by information.3
         -- On June 28, 2019, the state dismissed the blackmail charge, prior to the
preliminary hearing.
                                          The Claims
         Based on the above allegations, the complaint alleges four claims. The claims
are brought against all four defendants, in their individual capacities only. They are:


1
 The complaint alleges the date of the indictment was February 14, but the indictment indicates it
was filed on February 15.
2
    Doc. no. 33-7 (indictment).
3
    Doc. no. 33-8 (information).

                                                4
        Case 5:19-cv-00751-F Document 106 Filed 02/17/21 Page 5 of 35




             -- A § 1983 retaliatory prosecution claim under the First
             Amendment;

             -- A § 1983 malicious prosecution claim under the Fourth
             Amendment;

             -- A § 1983 abuse of process claim under the Fourth
             Amendment; and

             -- A § 1983 conspiracy claim based on allegations that
             defendants conspired to violate plaintiff’s rights protected
             by the First and Fourth Amendments.

                                    The Motions
      This order addresses the pending motions in the following sequence.
      Part I: Rhoades, Harrell and Simpson’s motion to reconsider and vacate order
of November 24, 2020. Doc. no. 82. Plaintiff’s response brief, doc. no. 97.
Rhoades, Harrell and Simpson’s reply brief, doc. no. 99.
      Part II: The remaining portion of Orr’s motion for summary judgment. Doc.
no. 64; exhibits at doc. no. 65. (The court’s order of November 24, 2020 ruled on
some but not all arguments made in this motion.) Plaintiff’s response brief, doc. no.
88 (unredacted version at doc. no. 89). (Doc. no. 88 does not include doc. no. 88-9,
which is a sealed exhibit found at doc. no. 89-1.) Orr’s reply brief, doc. no. 96.
      Plaintiff’s motion to strike inadmissible hearsay evidence attached by Orr to
his motion for summary judgment. Doc. no. 98. Orr’s response brief, doc. no. 105.
No reply brief was filed.
      Part III:   The remaining portion of Rhoades, Harrell and Simpson’s motion
for summary judgment. Doc. no. 33. (The court’s order of November 24, 2020 ruled
on some but not all arguments made in this motion.) Plaintiff’s supplemental
response brief, doc. no. 87 (addressing the remaining issue). Rhoades, Harrell and
Simpson’s reply to plaintiff’s supplemental response brief, doc. no. 93.



                                          5
         Case 5:19-cv-00751-F Document 106 Filed 02/17/21 Page 6 of 35




      Part IV: Plaintiff’s motion to compel the Oklahoma Attorney General to
produce state grand jury materials. Doc. no. 52. Rhoades, Harrell and Simpson’s
response brief, doc. no. 67. Orr’s response brief, doc. no. 72. Attorney General’s
response brief, doc. no. 73. Plaintiff’s reply to Rhoades, Harrell and Simpson’s
response brief, doc. no. 71. Plaintiff’s reply to Attorney General’s response brief,
doc. no. 77. Plaintiff did not reply to Orr’s response brief.
      Part V: Rhoades, Harrell and Simpson’s motion to exclude David Prater from
providing expert testimony regarding probable cause, and to exclude Prater from
offering opinions regarding the believability of Rhoades. Doc. no. 62. Plaintiff’s
response brief, doc. no. 76. No reply brief was filed.
                                         Part I
                                    (Doc. no. 82)
      Rhoades, Harrell and Simpson move the court to reconsider and vacate its
order of November 24, 2020 (doc. no. 78), to the extent that order denied these
defendants’ motion for summary judgment on the § 1983 retaliatory prosecution
claim, the § 1983 malicious prosecution claim, and the § 1983 conspiracy claim.
Rhoades, Harrell and Simpson argue that the fact of plaintiff’s indictment on the
blackmail charge, in and of itself, establishes probable cause for that crime, entitling
them to summary judgment on the listed claims. Based on this argument, and the
related argument that plaintiff has not provided admissible evidence to rebut the
presumption of probable cause defendants contend was created by the issuance of
the indictment, defendants move the court to reconsider its denial of summary
judgment on these claims. The motion will be denied for several reasons.
      First, the argument which Rhoades, Harrell and Simpson now urge was not
made in their motion for summary judgment. (Their motion for summary judgment
argued that plaintiff’s confession to the elements of blackmail established probable
cause.) They try to skirt this problem, stating they met their initial burden of showing

                                           6
             Case 5:19-cv-00751-F Document 106 Filed 02/17/21 Page 7 of 35




probable cause at the summary judgment stage “simply by attaching a copy of the
Indictment by the Grand Jury to their Motion for Summary Judgment.” Doc. no. 82,
p. 3.4   5
             But attaching an indictment is not a substitute for argument about the
indictment’s impact on the claims. Rhoades, Harrell and Simpson are not entitled
to reconsideration of the court’s order on summary judgment based on an argument
they did not make at the summary judgment stage. And they cannot complain about
plaintiff’s failure to identify evidence to rebut an argument they did not make.
         Second, the argument which Rhoades, Harrell and Simpson now urge would
not have succeeded if it had been made in their motion for summary judgment. At
the motion to dismiss stage, defendants argued that the indictment insulates law
enforcement officers from later civil rights malicious prosecution suits. The court
rejected that argument, citing Robinson v. Maruffi, 895 F.2d 649 (10th Cir. 1999).
Doc. no. 13, p.14. Robinson is a civil rights action brought against police officers
for their alleged involvement in a malicious prosecution conspiracy. Robinson
reasons that the acts of the prosecutor or grand jury were not an intervening break
from the conduct of the defendants, as the prosecutor and grand jury had relied on
the falsified statements of the defendants. Id. at 656. Robinson states:
                [A] prosecutor’s decision to charge, a grand jury’s
                decision to indict, and a prosecutor’s decision not to drop
                charges but to proceed to trial—none of these decisions
                will shield a police officer who deliberately supplied
                misleading information that influenced the decision…. If
                police officers have been instrumental in the plaintiff’s
                continued confinement or prosecution, they cannot escape
                liability by pointing to the decisions of prosecutors or
                grand jurors or magistrates to confine or prosecute him.

4
 The fact that plaintiff was indicted on one count of blackmail is set out in Rhoades, Harrell and
Simpson’s motion for summary judgment, doc. no. 33, fact no. 11 (undisputed).
5
 Except where otherwise noted, this order uses documents’ original page numbers rather than the
electronic case filing (ecf) page numbers.

                                                7
        Case 5:19-cv-00751-F Document 106 Filed 02/17/21 Page 8 of 35




             They cannot hide behind the officials whom they have
             defrauded.

Id., quoting Jones v. City of Chicago, 856 F.2d 985, 994 (7th Cir. 1988), emphasis in
Robinson.
      Third, to the extent defendants seek reconsideration based on complaints
about the timing of the court’s order on summary judgment, their arguments are also
rejected. Defendants argue the court acted prematurely when it denied summary
judgment as defendants had not yet had a chance to file a reply brief. But no reply
brief could have legitimately expanded the arguments for summary judgment to
include new arguments which were not made in the original motion (such as a new
argument that the indictment, itself, establishes probable cause). Defendants also
complain about the court’s statement in its ruling on summary judgment that “even
without consideration of German’s response brief,” it was clear defendants’
arguments “cannot carry the day.” See, doc. no. 78, p. 5, n.4. That statement was
not intended to suggest that the court did not review the response brief before it
ruled. (It did.) The purpose of the statement was simply to assure defendants there
was no need for them to file a reply brief because the court’s ruling did not depend
on anything argued in the response brief. Nor did the response brief open the door
to the new issue which defendants now make in their motion for reconsideration.
      The motion for reconsideration will be denied.
                                       Part II
                                 (Doc. nos. 64, 98)
      The court’s November 24, 2020 order ruled on part of Orr’s motion for
summary judgment. Doc. no. 64 (motion), doc. no. 78 (order). Orr’s remaining
arguments for summary judgment are found in proposition III of Orr’s motion, at
sections A, C, D, E and G. Only one argument remains for determination in section
E.


                                         8
         Case 5:19-cv-00751-F Document 106 Filed 02/17/21 Page 9 of 35




                           Summary Judgment Standards
      Under Rule 56, Fed. R. Civ. P., summary judgment shall be granted if the
movant shows that there is no genuine dispute as to any material fact and the movant
is entitled to judgment as a matter of law. Celotex Corp. v. Catrett, 477 U.S. 317,
325 (1986). A genuine issue of material fact exists when “there is sufficient evidence
favoring the non-moving party for a jury to return a verdict for that party.” Anderson
v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). In determining whether a genuine
issue of a material fact exists, the evidence is to be taken in the light most favorable
to the non-moving party. Adickes v. S.H. Kress & Co., 398 U.S. 144, 157 (1970).
All reasonable inferences to be drawn from the undisputed facts are to be determined
in a light most favorable to the non-movant. United States v. Agri Services, Inc., 81
F.3d 1002, 1005 (10th Cir. 1996). Once the moving party has met its burden, the
opposing party must come forward with specific evidence, not mere allegations or
denials, demonstrating that there is a genuine issue for trial. Posey v. Skyline Corp.,
702 F.2d 102, 105 (7th Cir. 1983). The mere existence of a scintilla of evidence in
support of the plaintiff’s position is insufficient to avoid a properly supported
summary judgment motion; there must be evidence on which the jury could
reasonably find for the plaintiff. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
252 (1986).
      While at the summary judgment stage evidence need not be submitted in a
form that would be admissible at trial (for example, it may be submitted in the form
of affidavits, even though affidavits are often inadmissible at trial as hearsay), the
content or substance of the evidence must still be admissible. Argo v. Blue Cross
and Blue Shield of Kansas, Inc., 452 F.3d 1193, 1199 (10th Cir. 2006), quotations
and citations omitted. Thus, at the summary judgment stage, the court should
disregard inadmissible hearsay statements contained within affidavits or within
depositions, as those statements could not be presented at trial. Id.

                                           9
          Case 5:19-cv-00751-F Document 106 Filed 02/17/21 Page 10 of 35




      Proposition III.A. Orr argues he enjoys absolute immunity for his grand jury
testimony and that this immunity entitles him to summary judgment on all claims
because the “the only thing that could conceivably justify a suit against Defendant
Orr revolves around his grand jury testimony.” Doc. no. 64, p. 17. Orr argues that
other than testifying before the grand jury, the only conduct potentially relevant to
this action is his alleged cheating and his alleged denial that he cheated. He argues
that a claim cannot be stated against him based on cheating or denial of cheating,
leaving his grand jury testimony as the only conduct available to support plaintiff’s
claims.
      Plaintiff does not contest Orr’s contention that he is entitled to immunity for
his grand jury testimony. As stated in Rehberg v. Paulk, 566 U.S. 356, 369 (2012):
              [W]e conclude that grand jury witnesses should enjoy the
              same immunity as witnesses at trial. This means that a
              grand jury witness has absolute immunity from any § 1983
              claim based on the witness’ testimony. In addition…this
              rule may not be circumvented by claiming that a grand
              jury witness conspired to present false testimony or by
              using evidence of the witness’ testimony to support any
              other § 1983 claim concerning the initiation or
              maintenance of a prosecution. Were it otherwise, a
              criminal defendant turned civil plaintiff could simply
              reframe a claim to attack the preparation instead of the
              absolutely immune actions themselves.

Id. at 369, quotations and citations omitted.
      Plaintiff argues he can prove his claims against Orr without relying on Orr’s
grand jury testimony, citing Coggins v. Buonora, 776 F.3d 108 (2d Cir. 2015).
Coggins states that:
              When a police officer claims absolute immunity for his
              grand jury testimony under Rehberg, the court should
              determine whether the plaintiff can make out the elements
              of his § 1983 claim without resorting to the grand jury
              testimony. If the claim exists independently of the grand

                                          10
         Case 5:19-cv-00751-F Document 106 Filed 02/17/21 Page 11 of 35




             jury testimony, it is not “based on” that testimony, as that
             term is used in Rehberg. Conversely, if the claim requires
             the grand jury testimony, the defendant enjoys absolute
             immunity under Rehberg.

Id. at 113, citation omitted.
       As set out below, plaintiff cites evidence intended to show, either directly or
by inference, that Orr was a knowing participant in a scheme to falsely accuse
plaintiff of blackmail, leading to charges.
       -- There is evidence that Orr cheated but lied about having done so when the
blackmail matter was under investigation by the highway patrol (Troop Z
investigators), and that Orr gave false information to investigators and others as part
of an effort among the defendants to further a false blackmail charge against the
plaintiff.
        -- There is evidence that Orr and other defendants met to coordinate their
false stories. They met after Rhoades learned plaintiff had contacted Senator Greg
Treat’s office and exposed the cheating scandal. There is evidence from which a
jury could infer that there was no legitimate reason for such a meeting.
       -- There is evidence that when Orr made false statements to Troop Z
investigators, he was aware his statements would encourage criminal charges against
plaintiff. An Oklahoma Highway Patrol Investigation report issued as part of the
Troop Z investigation indicates that after Orr was made aware of the existence of
audio recordings made by plaintiff, Orr told the investigator (Captain Jason Holt):
“So… and again y’all bear with me here as I try to navigate through this – what I’m
trying to say.   He’s (GERMAN) done something criminal. I haven’t. Let me




                                          11
         Case 5:19-cv-00751-F Document 106 Filed 02/17/21 Page 12 of 35




rephrase that, he potentially has done something criminal, correct? I haven’t.”6 Doc.
no. 89-1 at p. 5 (ecf page number). The same report characterizes various statements
attributed to Orr as “a blatant lie,” “untruthful,” “untruthful and a misrepresentation
of the facts” or “not truthful.” Id. at pp. 2, 3, 7, 8, 9, 10 (ecf page numbers).
       -- There is evidence from which the jury could infer that false statements
given by Orr and others to the Troop Z investigators infected the grand jury
proceedings. In plaintiff’s response to Rhoades, Harrell and Simpson’s motion for
summary judgment, plaintiff cites evidence that Holt (assigned to investigate the
criminal allegations against plaintiff) testified before the grand jury. Plaintiff also
cites evidence to show the Troop Z file contained Rhoades’ written statement, which
contained falsehoods,7 and that the Troop Z file or its contents infected the grand
jury proceedings. For example, Assistant Attorney General Dane Towery (the
prosecutor) was told by his multi-county grand jury team that “[W]e’re just going to
call Troop Z and they’re going to lay out the investigation.” Doc. no. 37-2, p. 77.
       -- There is evidence that Orr, together with Rhoades and Harrell, made false
statements to Keating with the intention that the false information reach the
governor. Keating testified that Rhoades, Harrell and Orr called him, “the three of
them together,” in either early January [of 2019] or late December [of 2018], to
explain their side of the story. Doc. no. 88-8, p. 32. Keating testified to his
impression that Orr, Rhoades and Harrell were nervous the governor might “go a


6
  The OHP Investigation Supplemental Form at doc. no. 89-1 is sealed pursuant to the parties’
agreed protective order. For purposes of this order only, the court presumes the Oklahoma
Highway Patrol’s Investigation Reports are admissible under Rule 803(8)(A)(iii), Fed. R. Evid.,
regarding a record of a public office with fact findings from a legally authorized investigation. No
party argues otherwise at this stage, and both Orr and plaintiff cite the reports. That said, Orr’s
statements quoted above, in the text of this order, are not considered for the truth of the matters
Orr there asserts.
7
 See, doc. no. 37, plaintiff’s additional fact nos. 2-3 at p. 10, detailing alleged falsehoods in
Rhoades’ written statement given to Troop Z investigators.

                                                12
        Case 5:19-cv-00751-F Document 106 Filed 02/17/21 Page 13 of 35




different direction” with an appointment. Id. Keating testified that Rhoades, Harrell
and Orr were trying to explain why the information Keating and others were reading
and hearing about the cheating scandal was false. Id.
      -- On February 15, 2019, the multi-county grand jury indicted plaintiff on one
count of blackmail.
      Plaintiff has identified sufficient evidence of conduct by Orr outside of Orr’s
grand jury testimony, to avoid Orr’s claim of absolute immunity. This immunity
argument is rejected as a basis for summary judgment.
      Proposition III.C. Orr argues he is entitled to summary judgment on the §1983
malicious prosecution claim because this claim requires proof that the blackmail
case terminated in plaintiff’s favor and plaintiff can identify no such evidence. Orr
argues that voluntary dismissal of a prosecution by the government is not a favorable
termination in the sense required for a malicious prosecution claim under § 1983. In
addition, he argues that the blackmail case was dropped by agreement (with plaintiff
resigning from the highway patrol in exchange for dismissal of the blackmail charge)
so that there was no favorable termination.
      To state a § 1983 claim for malicious prosecution, a plaintiff must show: (1)
the defendant caused plaintiff’s continued confinement or prosecution; (2) the
original action terminated in plaintiff’s favor; (3) no probable cause supported the
original arrest, continued confinement, or prosecution; (4) the defendant acted with
malice; and (5) plaintiff sustained damages. Montoya v. Vigil, 898 F.3d 1056, 1066
(10th Cir. 2018), quoting Wilkins v. DeReyes, 528 F.3d 790, 799 (10th Cir. 2008). It
is the second element—termination of the blackmail proceedings in favor of the
plaintiff—that is in issue here.
      When a case terminates based on an acquittal due to innocence, or when a
court vacates a conviction because the defendant was factually innocent, then, a
plaintiff who subsequently brings a § 1983 malicious prosecution case obviously

                                         13
        Case 5:19-cv-00751-F Document 106 Filed 02/17/21 Page 14 of 35




meets the favorable termination requirement. See, Montoya at 1066, citing Pierce v.
Gilchrist, 359 F.3d 1279, 1294 (10th Cir. 2004). But when criminal proceedings
terminate in some other way, “it is less obvious whether or not the termination
demonstrates innocence,” Montoya at 1066, citing Cordova v. City of Albuquerque,
816 F.3d 645, 654 (10th Cir. 2016). “In fact, many times the disposition terminating
a criminal proceeding does not on its face say anything at all about the plaintiff’s
guilt. In those cases we ‘look to the stated reasons for the dismissal as well as to the
circumstances surrounding it in an attempt to determine whether the dismissal
indicates the accused’s innocence.’” Id. at 1066, quoting Wilkins, 528 F.3d at 803.
“If, in view of the circumstances, ‘the case [was] disposed of in a manner that leaves
the question of the accused’s innocence unresolved, there generally can be no
malicious prosecution claim by the accused.’” Id. at 1066, quoting M.G. v. Young,
826 F.3d 1259, 1262 (10th Cir. 2016).
      A plaintiff’s inability to demonstrate that the criminal charges were dismissed
for reasons indicative of innocence is fatal. As stated in Young at 1264, “Since
Plaintiffs bear the burden of proof on this point, their inability to demonstrate that
their convictions were vacated for reasons indicative of innocence is fatal to their
malicious prosecution claims. We thus conclude that the district court did not err in
granting Defendants’ motion for summary judgment on these claims [the §1983
malicious prosecution claims].” In Cordova, another summary judgment case, the
court of appeals affirmed the district court’s grant of summary judgment after noting
the general rule that malicious prosecution cases are disfavored at common law. 816
F.3d 645 at 653, citing Hernon v. Revere Copper & Brass, Inc., 494 F.2d 705, 707
(8th Cir. 1974). Cordova observed that the favorable termination requirement
“serves as a useful filtering mechanism, barring actions that have not already
demonstrated some likelihood of success.” Id. at 654. “Nor, we should emphasize,



                                          14
         Case 5:19-cv-00751-F Document 106 Filed 02/17/21 Page 15 of 35




does a dismissal of charges create a presumption of innocence or shift the burden of
proving the element of favorable termination to the defendant.” Id.
       Here, it is undisputed that the blackmail charge was dismissed by the state
court. The parties concur in this regard, and plaintiff has submitted the docket sheet
for State of Oklahoma v. Troy D. German, CF-2019-967, In the District Court In
and For Oklahoma County, Oklahoma. Doc. no. 88-6. The following information
can be gleaned from the docket sheet, which is a public record.
       -- Near the top of page 2 of the docket sheet, under the heading “Disposition
Information,” the following statement appears: “Disposed: dismissed, 06/28/2019.
Dismissed--Request of the State.”
       -- A preliminary hearing was scheduled at one point but was continued and
never held.
       -- The entry on 06-28-2019 states: “Judge Savage: The defendant appears in
person with attorney M. Johnson. The state appears by ADA Dane Towery.[8] Case
dismissed without prejudice/costs. Court reporter waived.”
       --     The above language, “dismissed without prejudice,” preserves the
possibility that the state could recharge plaintiff later.
       -- “Court reporter waived” indicates no transcript was made of the dismissal
proceeding.
       -- The 06-28-2019 entry also includes, in smaller typeface, the following
statement, referring to Judge Savage’s dismissal order: “Document Available at
Court Clerk’s Office.” Judge Savage’s dismissal order was not provided by either
party. That order, however, is a matter of public record as to which this court may
take judicial notice. The court has obtained a copy of the dismissal order, which is



8
  The court believes Towery is an assistant attorney general rather than an assistant district
attorney.

                                             15
        Case 5:19-cv-00751-F Document 106 Filed 02/17/21 Page 16 of 35




attached to this order as “Court’s Exhibit 1.” In the space for “Other reasons,
Comments & Orders,” the order states: “Case D/M w/out prejudice/costs.”          Thus,
the dismissal order confirms the information on the docket sheet, including the fact
that the dismissal was without prejudice. The dismissal order includes no other
pertinent information.
      -- A second docket entry on 06-28-2019 states: “Kathryn Savage, Judge: Case
Disposed. Dismissed.”
       In summary, neither the docket sheet nor Judge Savage’s dismissal order
include any information about the prosecutor’s reasons for asking the state court to
dismiss the blackmail charge. What is known, however, is that the blackmail charge
was dismissed without prejudice.
      In Oklahoma, a dismissal without prejudice of the underlying charge is not
considered a termination in favor of the plaintiff. As stated in Glasgow v. Fox, 757
P.2d 836 (Okla. 1988):       “[W]e hold that dismissal without prejudice of the
underlying malpractice action was not a termination of the suit in appellant’s favor
which will support an action for malicious prosecution.         It did not reach the
substantive rights of the cause of action and thereby vindicate appellant as to the
underlying action.” Id. at 839. Similarly, as stated in cases involving § 1983
malicious prosecution litigation, “If, in view of the circumstances, the case was
disposed of in a manner that leaves the question of the accused’s innocence
unresolved, there generally can be no malicious prosecution.” Montoya, 898 F.3d
1056 at 1066, quoting Young.
      Accordingly, the only conceivably remaining question is whether plaintiff has
identified evidence of any circumstances that show the blackmail charge was
disposed of in a manner that reflected plaintiff’s innocence, despite the fact that the
charge was dismissed, without prejudice, without further explanation by the
presiding judge. As explained below, plaintiff has identified no such evidence.

                                          16
        Case 5:19-cv-00751-F Document 106 Filed 02/17/21 Page 17 of 35




       Plaintiff’s additional fact nos. 3-4 (the evidence plaintiff cites repeatedly in
his response brief to dispute Orr’s contention that there was no favorable
termination) do not show a favorable termination. Plaintiff’s fact no. 3 (at doc. no.
88, p. 9) cites deposition testimony by District Attorney Prater, in which Prater
testifies that Rhoades told Prater about conversations Rhoades had with plaintiff.
Prater deposition, doc. no. 88-5, pp. 24, 28, 32-34. According to Prater’s deposition,
Prater, after summarizing Rhoades’ statements back to Rhoades, stated “This isn’t
blackmail at all.” Id., p. 34. Prater also testified that based on “everything I’ve heard
that day” (apparently referring to everything related to him by Rhoades) “this”
(meaning the blackmail charge) “didn’t pass the smell test. This stunk.” Id. at p.
55. Later, Prater testified that “I told Dane Towery I felt like Troy German did not
commit the act of blackmail,” id. at 79. Towery is Assistant Attorney General Dane
Towery, employed by the Oklahoma Attorney General’s Office.                 He was the
prosecutor on the blackmail charge, and he is the attorney who appeared before
Judge Savage when the charge was dropped, as shown on the docket sheet.
       Prater further testified at his deposition that he was being careful, in his
position, not to influence lawyers, especially lawyers in other agencies. Id. at p. 76.
Prater explained that he did not want Towery to think that he (Prater) was going to
demand that Towery do this or that. Id. Prater testified that when he left the meeting
with Towery, he did not know whether the charges would be dismissed or whether
they would be dismissed at the preliminary hearing, but he had confidence the right
thing would happen. Id. at 78.
       Prater was not the prosecutor, and–importantly–he did not make the decision
to drop the charge. Plaintiff cannot rely on Prater’s feelings about whether plaintiff
had committed blackmail to show that the blackmail charge terminated favorably for
the plaintiff. Prater’s feelings or beliefs on this topic would not support a jury verdict
in plaintiff’s favor on this issue.

                                           17
         Case 5:19-cv-00751-F Document 106 Filed 02/17/21 Page 18 of 35




       The other evidence offered by plaintiff (in plaintiff’s additional fact no. 4) to
show favorable termination, relates to Rhoades’ lack of consistency regarding the
facts of the blackmail, and plaintiff’s contention that Rhoades took no action on the
blackmail charge until after Rhoades learned plaintiff had reached out to members
of the state legislature and exposed the cheating scheme. The court of appeals has
expressed skepticism about testimony relating to the credibility of a witness to the
criminal proceedings, when that evidence is offered by a plaintiff in a § 1983
malicious prosecution case to show a favorable termination.9 Plaintiff also relies on
evidence which “expose[s] how Rhoades’ allegations were viewed within other
branches of state government at the time of dismissal,” and the “belief” that the
blackmail investigation was retaliatory. Doc. no. 88, p. 10. None of this evidence
is sufficient to show or suggest a favorable termination.
       As shown, the state court’s records reveal only that, on the state’s motion, the
charge was dismissed without prejudice. A dismissal without prejudice is not a
favorable termination in Oklahoma, and plaintiff has identified no circumstances
that would support a different result here. There is no genuine dispute over the fact
that the blackmail charge did not terminate favorably to the plaintiff in the sense
required for a § 1983 malicious prosecution claim. For this reason, Orr’s motion for
summary judgment will be granted with respect to this claim.
       This ruling makes it unnecessary to reach Orr’s further argument, which is
that the blackmail charge was dismissed based on an agreement between the parties
to the blackmail charge (i.e. the prosecutor, Towery, as the attorney for the State of
Oklahoma, and German as the defendant named in the charge). That argument, if it
could be established based on first-hand, non-hearsay evidence, would provide an


9
 See, Young, 826 F.3d 1259, 1263 (“As an initial matter, we find no legal support for Plaintiffs’
argument that evidence going to the reliability of a key witness necessarily proves the accused is
actually innocent of the charges against her.”)

                                               18
        Case 5:19-cv-00751-F Document 106 Filed 02/17/21 Page 19 of 35




alternative ground for ruling in favor of Orr on the § 1983 malicious prosecution
claim. But it is not necessary to address that argument or the admissibility of the
evidence offered by Orr to prove it. Accordingly, “Plaintiff’s Motion to Strike
Inadmissible Hearsay Evidence Attached by Defendant Orr in Support of his Motion
for Summary judgment” will be stricken as moot. Doc. no. 98.
      The court also finds that although Rhoades, Harrell and Simpson did not raise
the “lack of a favorable termination” issue in their motion for summary judgment,
they should have the benefit of the court’s ruling on this issue. There is nothing that
would distinguish their position from Orr’s on this issue. Moreover, Rhoades,
Harrell and Simpson raised this issue, albeit in a different context, in their brief filed
in response to plaintiff’s motion to compel the production of grand jury materials.
      In that brief (doc. no. 67, pp. 3-4), Rhoades, Harrell and Simpson argue
plaintiff has no need to compel grand jury records because the claim which plaintiff
uses to justify his need for that material is the § 1983 malicious prosecution claim
which cannot succeed as the blackmail charge did not terminate favorably to the
plaintiff. Although plaintiff’s reply (doc. no. 71) to that response brief notes that
Rhoades, Harrell and Simpson did not raise this issue in their motion for summary
judgment, plaintiff goes on to address their argument in his reply brief. There,
plaintiff argues that this court, at the motion to dismiss stage, found that “numerous
allegations plausibly show that the blackmail charge brought against plaintiff was
dropped for reasons which indicate innocence or are inconsistent with guilt.”
Plaintiff at doc. no. 71, p. 5, quoting order on motion to dismiss, doc. no. 13 at p. 14.
      Of course, the court’s decision at the motion to dismiss stage depended on the
allegations, not the evidence. The order which denied dismissal cited ¶¶137-38 of
the complaint. Doc. no. 13, p. 14. Paragraph 137 alleges that Prater met with
prosecutor Towery and relayed Prater’s belief that Rhoades was lying and that the
only potential crimes were committed by Rhoades and Harrell, and that Prater would

                                           19
           Case 5:19-cv-00751-F Document 106 Filed 02/17/21 Page 20 of 35




be testifying as a favorable witness for plaintiff at the upcoming preliminary hearing.
Paragraph 138 then alleged: “The OAG [Oklahoma Attorney General] therefore
dismissed the charges against CPT German with the firm and definite conviction
that CPT German was innocent.” Doc. no. 3, ¶ 138 (emphasis added). Plaintiff has
identified no evidence to support the allegation set out in ¶ 138. There is no evidence
from the prosecutor (Towery) or from Oklahoma Attorney General Mike Hunter or
from any first-hand, non-hearsay source, that the blackmail charge was dismissed
because the Oklahoma Attorney General had a firm and definite conviction that
plaintiff was innocent.
      Plaintiff’s reply brief on the motion to compel also argues that Rhoades,
Harrell and Simpson’s contention that there was not a favorable termination strains
credulity. The gist of plaintiff’s argument seems to be that prosecutors do not
dismiss charges they think they can prove.            But there is nothing inherently
unbelievable about a dismissal of a charge without prejudice (all the more so if the
dismissal occurred around the time plaintiff resigned from the highway patrol, a fact
about which the court makes no finding because the record is not clear in that
regard).
      In short, although Rhoades, Harrell and Simpson did not seek summary
judgment on the § 1983 malicious prosecution claim on the ground that the
blackmail charge did not terminate favorably for the plaintiff, plaintiff has had a full
opportunity to persuade the court that there is a triable issue with respect to this issue,
both in response to Orr’s motion for summary judgment and in response to Rhoades,
Harrell and Simpson’s argument related to plaintiff’s motion to compel. Having
considered all of plaintiff’s arguments on this topic, the court finds those arguments
fall short. Accordingly, Orr, as well as Rhoades, Harrel and Simpson, are entitled
to summary judgment on the § 1983 malicious prosecution claim.



                                            20
        Case 5:19-cv-00751-F Document 106 Filed 02/17/21 Page 21 of 35




      This ruling also impacts the § 1983 conspiracy claim. To recover under a
§ 1983 conspiracy theory, a plaintiff must plead and prove not only a conspiracy but
also an actual deprivation of rights. Dixon v. City of Lawton, Oklahoma, 898 F.2d
1443, 1449 (10th Cir. 1990). This is because the essence of a § 1983 conspiracy
claim is the deprivation of the right rather than the conspiracy. Id. As the § 1983
malicious prosecution claim is out of the case, it follows that the conspiracy claim is
out to the extent that it is based on an alleged conspiracy to maliciously prosecute
plaintiff in violation of the Fourth Amendment. On the other hand, the conspiracy
claim survives to the extent that it is based on an alleged conspiracy to retaliate in
violation of the First Amendment or to abuse process in violation of the Fourth
Amendment.
      Proposition III.D. Orr’s brief separates his qualified immunity arguments into
two propositions, III.D. and III.G. This order addresses these arguments together,
in its discussion of proposition III.G.
      Proposition III.E.    The only argument for summary judgment made in
proposition III.E. that has not yet been ruled on, is Orr’s argument that the § 1983
abuse of process claim fails because plaintiff is unable to point to evidence that Orr
issued any process related to plaintiff.
      State law provides the starting point for the elements of a § 1983 abuse of
process claim. See, Erikson v. Pawnee County Bd. of County Comm., 263 F.3d
1151, 1154-55, n.5 (10th Cir. 2001) (state law provides elements for a claim of abuse
of process under § 1983, citing Callaway v. Parkwood Village, LLC., 1 P.3d 1003,
1004 (Okla. 2002), which cites Greenberg v. Wolfberg, 890 P.2d 895, 905 (1994),
for elements under Oklahoma law); Pierce v. Gilchrist, 359 F.3d 1279 at 1290
(common law principles are useful in giving structure to constitutional claims under
§ 1983 and thus serve as a starting point). Greenberg describes the elements of abuse
of process, under Oklahoma law, as follows: 1) the improper use of the court’s

                                           21
         Case 5:19-cv-00751-F Document 106 Filed 02/17/21 Page 22 of 35




process; 2) primarily for an ulterior or improper purpose; 3) with resulting damage
to the plaintiff who asserts the misuse. Id. at 905. Greenberg states that the party
who asserts the abuse of process claim is not required to prove that the underlying
action was brought without probable cause or that he prevailed in that proceeding.
Id. Greenberg also explains that the tort of abuse of process lies for a perversion of
process which occurs after the process in question has issued. Id. at 906 (emphasis
in original).
       Orr argues that he is entitled to summary judgment on the § 1983 abuse of
process claim because “there is no evidence that [he] issued any process related to
German.” Doc. no. 64, p. 25.10 Orr argues he did not issue the indictment, which
was issued by the Seventeenth Multi-County Grand Jury, and that the subsequent
information was not filed by him but by the Oklahoma Attorney General’s Office.
He argues that merely encouraging a governmental entity to bring a claim against
another party (which he denies doing) is not the issuance of process. Id. Orr cites
Sturgeon v. Retherford Publications, 987 P.2d 1218 (Okla. Civ. App. 1999), for his
position.
       The court rejects Orr’s argument for summary judgment on the § 1983 abuse
of process claim. Section 1983 imposes liability on a government official who
“subjects, or causes to be subjected, any citizen … to the deprivation of any
rights….” 42 U.S.C. §1983 (emphasis added). Thus, anyone who causes any citizen
to be subjected to a constitutional deprivation is liable. Martinez v. Carson, 697 F.3d
1252, 1255 (10th Cir. 2012), quoting Trask v. Franco, 446 F.3d 1036, 1046 (10th Cir.
2006). The causal connection is satisfied if defendant set in motion a series of events


10
   Orr also argues that “participating as a subpoenaed witness is not the issuance of ‘process.’”
Doc. no. 64, p. 25. The court agrees. See, discussion, supra (grand jury testimony cannot serve
as the basis of a civil claim against the witness). Plaintiff does not rely on Orr’s grand jury
testimony as “process” for purposes of the § 1983 abuse of process claim.

                                               22
         Case 5:19-cv-00751-F Document 106 Filed 02/17/21 Page 23 of 35




that defendant knew or reasonably should have known would cause others to deprive
plaintiff of his constitutional rights. Id. For these and other reasons, Sturgeon, even
if interpreted in the manner plaintiff interprets it, does not control.11
        The fact that Orr, himself, did not issue the indictment or file the information
is not a basis for summary judgment on the § 1983 abuse of process claim.
Accordingly, this argument for summary judgment is rejected.
       Propositions III.D.,G. In these propositions Orr asserts qualified immunity on
two, narrow grounds. Plaintiff has responded to both arguments.
       Qualified immunity shields government officials performing discretionary
functions from liability for civil damages unless their conduct violates clearly
established statutory or constitutional rights of which a reasonable person would
have known. Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). To prevail against a
defendant who asserts a defense of qualified immunity, a plaintiff must show (1) that
the official violated a constitutional or statutory right, and (2) that the constitutional
or statutory right was clearly established when the alleged violation occurred. Thus,
when qualified immunity is properly raised, it becomes plaintiffs’ burden to
convince the court that defendant is not entitled to qualified immunity. Lutz v. Weld
County School District No. 6, 784 F.2d 340, 342-43 (10th Cir. 1986). That said,
when a defendant moves for summary judgment based on qualified immunity, the
court still views the facts in the light most favorable to plaintiff as the non-moving




11
  Sturgeon (which has not been endorsed by the Oklahoma Supreme Court) addresses the elements
of the state tort of abuse of process. It cannot trump § 1983’s provision that a person who “subjects,
or causes to be subjected” any citizen to a deprivation of rights, may be liable under § 1983. See
also, Pierce v. Gilchrist, 359 F.3d at 1292 (§ 1983, by its terms, applies not only to a person who
subjects, but also to any person who causes to be subjected any citizen to a deprivation of rights
secured by the Constitution; this suggests Congress was concerned not just with the officer who
formally initiates the process in a § 1983 malicious prosecution claim, but with all those who are
the cause of deprivations of constitutional rights).

                                                 23
         Case 5:19-cv-00751-F Document 106 Filed 02/17/21 Page 24 of 35




party and resolves all factual disputes and reasonable inferences in plaintiff’s favor.
Estate of Booker v. Gomez, 745 F.3d 405, 411 (10th Cir. 2014).
       Proposition III.D. is entitled “Qualified Immunity Protects Defendant Orr’s
Testimony Because It was Reasonably Believable That Probable Cause Existed for
the Crime of Blackmail.” Doc. no. 64, p. 23. In this proposition, Orr argues he is
entitled to qualified immunity because there was “arguable probable cause,” citing
Cortez v. McCauley, 478 F.3d 1108, 1121 (10th Cir. 2007). In proposition III.G.,
Orr asserts qualified immunity specifically for purposes of the § 1983 malicious
prosecution claim.12 He argues that the grand jury’s “independent” decision to indict
plaintiff on the blackmail charge, and the fact that on four occasions a magistrate
judge found probable cause existed for a search warrant, entitle Orr to qualified
immunity on this claim.
       The court takes up proposition III.G. first, in which Orr asserts qualified
immunity on the § 1983 malicious prosecution claim based on his contention that
the indictment and issuance of search warrants insulate him from liability.13 This
order has already determined that all defendants are entitled to summary judgment
on the § 1983 malicious prosecution claim because plaintiff has not identified
evidence to meet the favorable termination element. Accordingly, plaintiff cannot
carry his burden at the first step of the qualified immunity analysis to show that Orr
violated the constitutional right in question. Orr is therefore entitled to qualified
immunity on the § 1983 malicious prosecution claim. (This is an alternative basis
for summary judgment in Orr’s favor on this claim.)


12
   Orr argues that “Under precedent, a grand jury’s independent decision to indict based on all
available evidence insulates law enforcement officers in later civil rights malicious prosecution
suits.” Doc. no. 64, p. 28. Near the end of this proposition Orr argues “the malicious prosecution
claims should be dismissed.” Id. at p. 29.
13
  In part I of this order, addressing the motion for reconsideration, the court rejected Rhoades,
Harrell and Simpson’s argument that the indictment insulates them from liability.

                                               24
         Case 5:19-cv-00751-F Document 106 Filed 02/17/21 Page 25 of 35




         Moving on to proposition III.D., this proposition does not identify to which
of plaintiff’s claims it pertains. That said, this proposition relates to plaintiff’s
inability to prove that probable cause was lacking for the blackmail charge. This
argument could potentially relate to the § 1983 malicious prosecution claim or the
§1983 retaliation claim, both of which require proof that probable cause was
lacking.14 This order has found that Orr is entitled to summary judgment, and to
qualified immunity, on the §1983 malicious prosecution claim. Consequently, it is
only necessary to address proposition III.D. in relation to the §1983 retaliation claim.
       Proposition III.D. asserts that Orr is entitled to qualified immunity because
there was “arguable probable cause” for the blackmail charge, citing Cortez, 478
F.3d 1108 at 1121.15 The arguable probable cause standard has been viewed as a
different way to articulate the clearly established law prong of the qualified
immunity analysis for purposes of a § 1983 claim based on a warrantless arrest.16
As stated in Cortez, “[W]hen a warrantless arrest or seizure is the subject of a § 1983
action, the defendant is entitled to qualified immunity if a reasonable officer could
have believed that probable cause existed to arrest or detain the plaintiff.” Id. at
1120 (emphasis added). The § 1983 retaliation claim is not based on a warrantless
arrest. Nor would it make sense to apply the “arguable probable cause” doctrine
here, given allegations that defendants falsified evidence.17 To the extent Orr

14
   This argument is also relevant to the § 1983 conspiracy claim, to the extent the conspiracy claim
is premised on deprivation of these rights.
15
  Orr also mentions “arguable probable cause” briefly in proposition III.G., citing an unpublished
case. Doc. no. 64, p. 29.
16
  “As a practical matter, we implement this [clearly-established-law] standard by asking whether
there was ‘arguable probable cause’ for an arrest—if there was, a defendant is entitled to qualified
immunity.” A.M. v. Holmes, 830 F.3d 1123, 1139 (10th Cir. 2016), (brackets in Holmes).
17
  In McIntyre v. Unified Gov’t of Wyandotte County, 2020 WL 1028303 (D. Kan. March 3,
2020), the court explained that officers could not have reasonably believed probable cause existed,



                                                25
         Case 5:19-cv-00751-F Document 106 Filed 02/17/21 Page 26 of 35




intended to assert that “arguable probable cause” entitles him to qualified immunity
on the § 1983 retaliation claim, the court rejects that argument.
       Given the pointed nature of Orr’s “arguable probable cause” argument set out
in proposition III.D., which the court has not rejected, it is not obvious to the court
whether it is fair to hold plaintiff to the usual obligation at this stage, which requires
a plaintiff, in response to a proper assertion of qualified immunity, to 1) identify a
constitutional deprivation by Orr, 2) based on law that was clearly established at the
time of the deprivation. Nevertheless, in case plaintiff should be held to that burden,
the court will address these issues for purposes of the § 1983 retaliation claim.
       1. Constitutional deprivation.
       In Worrell v. Henry, 219 F.3d 1197 (10th Cir. 2000), the court of appeals
addressed the elements of a § 1983 retaliation claim. “We have stated that any form
of official retaliation for exercising one's freedom of speech, including prosecution,
threatened prosecution, bad faith investigation, and legal harassment, constitutes an
infringement of that freedom. We have required proof of the following elements:
(1) that the plaintiff was engaged in constitutionally protected activity; (2) that the
defendant's actions caused the plaintiff to suffer an injury that would chill a person
of ordinary firmness from continuing to engage in that activity; and (3) that the
defendant's adverse action was substantially motivated as a response to the plaintiff's
exercise of constitutionally protected conduct.” Id. at 1212. In addition, plaintiff
must prove the absence of probable cause for the prosecution (here, of the blackmail
charge). Becker v. Kroll, 494 F.3d 904, 925 (10th Cir. 2007).




given allegations that they participated in the fabrication of evidence. Id. at *16, n.16. The court
stated the “arguable probable cause” standard is a different way to articulate the clearly established
prong of the qualified immunity analysis in the context of a warrantless arrest. Id. Because
plaintiff was asserting a § 1983 malicious prosecution claim, his warrantless arrest was not at issue
and the “arguable probable cause” standard did not apply.

                                                 26
            Case 5:19-cv-00751-F Document 106 Filed 02/17/21 Page 27 of 35




          Tracking the elements of this claim, there is evidence from which the jury
could find:
          -- That plaintiff was engaged in a constitutionally protected activity (there is
evidence plaintiff blew the whistle on cheating within the highway patrol);
          -- That Orr’s actions caused plaintiff to suffer an injury which would chill a
person from continuing to engage in that activity (there is evidence Orr promoted
false narratives that led to the filing of a false blackmail charge against plaintiff; that
Orr gave false information to investigators by denying cheating and by pushing
Rhoades’ false blackmail allegations; that as a result of Orr’s and the other
defendants’ conduct, neither the Troop Z investigation nor the prosecutor had
complete information about the blackmail allegations);
          -- That Orr’s action was substantially motivated as a response to plaintiff’s
exercise of constitutionally protected conduct (there is evidence Orr and other
defendants met immediately after they became aware plaintiff had blown the
whistle;18 there is evidence from which the jury could infer there was no legitimate
need for this meeting and the purpose was to align their stories); and
          -- That probable cause was lacking for the blackmail charge (there is evidence
Orr and the other defendants promoted a false narrative to support the blackmail
charge; that plaintiff wanted to see change in the promotional process as he
contended promotions needed to go to “legitimate leaders” and not “buddies;” that
plaintiff did not demand to be promoted to major and did not give the commissioner
names of people who needed to be promoted).19 20


18
     Doc. no. 88-3, pp. 77-80.
19
     Doc. no. 88-2, pp. 27, 31-32.
20
  In its earlier order on summary judgment, the court rejected Orr’s argument that probable cause
was established because Orr contended plaintiff had confessed to the elements of blackmail. The
existence or lack of probable cause remains in issue, to be determined by the jury.

                                               27
         Case 5:19-cv-00751-F Document 106 Filed 02/17/21 Page 28 of 35




       Plaintiff has identified evidence of a deprivation of plaintiff’s constitutional
rights, by Orr, for purposes of the § 1983 retaliation claim.
       2. Clearly established law.
       Plaintiff cites Becker v. Kroll, 494 F.3d 904 (10th Cir. 2007), to support his
§1983 retaliation claim.21 Becker, like this action, involves a § 1983 retaliation
claim for violation of the First Amendment. In that case, Taj Becker contended
criminal charges had been filed against her due to her public denunciations of Utah’s
Medicaid Fraud Control Unit. To the extent relevant here, the action included claims
against officials who had not made the decision to prosecute her but who had
allegedly influenced that decision.
       Becker cites Hartman v. Moore, 547 U.S. 250 (2006), for the proposition that
“a defendant may proceed in a retaliatory prosecution action against an official ‘who
may have influenced the prosecutorial decision but did not himself make it, and the
cause of action will not be strictly for retaliatory prosecution, but for successful
retaliatory inducement to prosecute.’” Becker, 494 F.3d at 925, quoting Hartman,
547 U.S. at 261-62, n.8. After setting out the elements of a § 1983 retaliation claim,
Becker states, “We believe the record on appeal presents a possible inference of
retaliatory action.” 494 F.3d at p. 926. In support of that finding, the court noted
there was evidence: that some defendants were aware of the public criticism Becker
had made about Utah’s Medicaid Fraud Control Unit; that while the prosecutor was
reviewing the charges, he discussed the investigation with some defendants; that
these defendants may have withheld information about the investigation from the




21
   Plaintiff cites Becker in the portion of his brief that responds to Orr’s absolute immunity
argument (doc. no. 88, p. 15) rather than in the portion that responds to Orr’s qualified immunity
argument. That is sufficient, especially as it is not clear whether Orr intended to assert qualified
immunity for purposes of the § 1983 retaliation claim.

                                                28
         Case 5:19-cv-00751-F Document 106 Filed 02/17/21 Page 29 of 35




prosecutor; and that as a result, the prosecutor did not have complete information
about the investigation before he made the decision to file charges. Id.22
       Plaintiff has identified clearly established law in support of the § 1983
retaliation claim against Orr.
       For the reasons stated in this order, Orr is entitled to qualified immunity on
the §1983 malicious prosecution claim but not on the § 1983 retaliation claim.
                                             Part III
                                          (Doc. no. 33)
       The court’s November 24, 2020 order ruled on part of Rhoades, Harrell and
Simpson’s motion for summary judgment. Doc. no. 33 (motion), doc. no. 78 (order).
What remains to be addressed is these defendants’ argument that the § 1983 abuse
of process claim fails because there is no evidence these defendants issued any legal
process related to plaintiff. See, doc. no. 33, pp. 16-17.
       The court has rejected this argument as made by Orr. Rhoades, Harrell and
Simpson make the same argument (almost verbatim). Accordingly, for reasons
stated in the court’s discussion of Orr’s proposition III.E., the court rejects Rhoades,
Harrell and Simpson’s remaining argument for summary judgment on the § 1983
abuse of process claim.
                                             Part IV
                                          (Doc. no. 52)
       Plaintiff moves the court to compel the Oklahoma Attorney General to
produce certain grand jury materials related to the blackmail charge.23 The Attorney


22
  The court of appeals remanded the retaliation claim for further consideration consistent with that
order. 494 F.3d 904, 926.
23
  Plaintiff seeks records to the extent they relate to: (1) Rusty Rhoades’ false allegation that
German sought a promotion or appointment in exchange for not revealing Rhoades, Harrell, and



                                                29
          Case 5:19-cv-00751-F Document 106 Filed 02/17/21 Page 30 of 35




General, as well as the defendants in this action, object to the motion on numerous
grounds. However, defendants argue that if the court were to order production, the
court should order production of all grand jury materials because the determination
of probable cause will be based on what was presented to the grand jury after
excluding any falsified inculpatory evidence and after including any withheld
exculpatory evidence.
       Plaintiff states that on August 19, 2020, he served the Attorney General with
a subpoena to produce transcripts and exhibits from the grand jury proceedings. The
Attorney General objected, arguing grand jury information is not public and may
only be obtained by a criminal defendant while criminal charges are pending. Doc.
no. 52-3. The Attorney General also indicated that a motion relating to grand jury
secrecy should be made to the judge presiding over the multi-county grand jury. Id.
Plaintiff then filed a motion in the District Court of Oklahoma County, seeking to
unseal the records. The motion was heard on October 2, 2020. Doc. no. 52, p. 3.
(Plaintiff states that he has not attached documents from the court proceedings
because they are not public.) Plaintiff states that Judge Tim Henderson denied the
motion, finding that Oklahoma law did not authorize the disclosure of grand jury
materials when criminal charges were not pending. Id. at p. 3.
       With the state court having denied production, plaintiff argues that this court
has an independent obligation to determine, under federal law, whether the grand
jury materials should be made available for purposes of this federal civil rights
action.
       The court of appeals has not determined whether, and if so pursuant to what
standard, a federal court may order the release of state grand jury materials which a


Orr’s cheating scheme that violated Oklahoma state law; and (2) the cheating scheme itself,
particularly any admission or denial by Rhoades/Harrell/Orr that was relayed to the grand jury.
Doc. no. 52, p. 3.

                                              30
         Case 5:19-cv-00751-F Document 106 Filed 02/17/21 Page 31 of 35




state court has found cannot be released under state law.24 Nevertheless, assuming
for purposes of argument that such authority exists on some level, this court has no
doubt that a movant’s particularized need for the materials would be an important
part of a court’s determination regarding what, if any, grand jury documents should
be produced. As stated in In re Lynde, 922 F.2d 1448 (10th Cir. 1991), “Requiring
a showing of particularized need impliedly requires the party seeking disclosure to
demonstrate a specific and allowable use for the testimony. A showing that the
[grand jury] testimony would be relevant and helpful in a connected proceeding is
not sufficient to meet this burden.” Id. at 1452.25
       Plaintiff argues he has a particularized need for the materials. Defendants
argue he does not. The Oklahoma Attorney General argues that plaintiff has “no
compelling need for evidence of grand jury testimony.”                     Doc. no. 73, p. 5.
Accordingly, all involved agree that before this court could exercise any authority it
might have to order release of the grand jury materials, plaintiff must show a
particularized need for the materials.
       The specific claim plaintiff relies on to justify his need for the grand jury
materials is the § 1983 malicious prosecution claim.26 This order has found that
defendants are entitled to summary judgment on this claim. As a result, this claim



24
  In United States v. Tynan, 776 F.2d 250, 251 (10th Cir. 1985), after granting rehearing en banc,
the court held that action could be decided without determining this issue, thereby avoiding
questions under the Supremacy and Full Faith and Credit Clauses. In doing so, Tynan stated, “We
therefore neither disavow nor affirm the prior panel opinion, 757 F.2d 1085….” The prior panel
opinion had applied federal standards to determine when a federal court could obtain grand jury
materials which were in the custody of a state court.
25
   In re Lynde addresses release of federal grand jury testimony sought for purposes of state court
litigation.
26
   The portion of plaintiff’s moving brief that addresses his arguments about particularized need
refers to the malicious prosecution claim four times and identifies no other specific claims. Doc.
no. 52, pp. 8-9.

                                                31
         Case 5:19-cv-00751-F Document 106 Filed 02/17/21 Page 32 of 35




will not remain in this case going forward, and plaintiff has not shown a
particularized need for the materials. The motion to compel will be denied.
                                              Part V
                                          (Doc. no. 62)
       Rhoades, Harrell and Simpson move to exclude Oklahoma County District
Attorney David Prater’s testimony to the extent plaintiff offers Prater as an expert
witness to testify about the lack of probable cause for the blackmail charge. The
testimony in question relates to Prater’s statements to defendants that Rhoades’
allegations were not blackmail, and to Prater’s statement to Towery that “I feel like
Troy German did not commit the act of blackmail.” See, doc. no. 62-1 (email from
counsel). In addition, Rhoades, Harrell and Simpson move to exclude Prater’s
testimony, whether “elicit[ed] [as] either expert or lay opinion testimony from
Prater,” that Rhoades is lying or not believable. Doc. no. 62, p. 6.
       Plaintiff’s response brief essentially concedes the motion with respect to any
expert testimony that might be elicited from Prater regarding lack of probable cause
or Rhoades’ lack of credibility.27 This type of expert testimony would invade the
province of the jury, and plaintiff indicates he does not intend to call Prater as an
expert to testify on either of these topics (although plaintiff listed Prater on his expert
witness list). Accordingly, to the extent the motion seeks to exclude Prater as an
expert witness on lack of probable cause or Rhoades’ lack of credibility, the motion
will be granted.
       The trickier part of the motion is Rhoades, Harrell and Simpson’s attempt to
keep Prater from testifying to his opinion (his personal opinion or impression) as a


27
   See, Cameron v. City of New York, 598 F.3d 50, 61-62 (2d Cir. 2010) (“credibility of witnesses
is exclusively for the determination by the jury, and witnesses may not opine as to the credibility
of the testimony of other witnesses at trial”; “the issue of whether or not probable cause to arrest
exists is a legal determination that is not properly the subject of expert opinion testimony”).

                                                32
            Case 5:19-cv-00751-F Document 106 Filed 02/17/21 Page 33 of 35




fact witness, that Prater believed plaintiff had not committed blackmail, and that
Prater believed Rhoades was not being truthful with him. Plaintiff contends that
Prater’s testimony on these topics, when offered not as expert testimony but as fact
testimony, is admissible on several grounds. For example, plaintiff argues that after
Prater expressed his skepticism about the blackmail charge to Rhoades, Rhoades
ramped up his false accusations of blackmail. These types of evidentiary issues
should be determined at trial when Prater’s proposed testimony as a fact witness can
be evaluated within the context of the proceedings as a whole. Accordingly, this
aspect of the motion will be denied for now, without prejudice to reconsideration at
trial.
          To summarize, the motion to exclude will be granted to the extent it seeks to
preclude Prater from testifying as an expert witness regarding: probable cause (or
lack of it) for the blackmail charge, or Rhoades’ believability (or lack of it). The
motion will be denied without prejudice to de novo reconsideration at trial, to the
extent it seeks to preclude Prater from testifying, as a fact witness, about his personal
opinion or impression on these topics.
                                        Conclusion
          After careful consideration, the court rules as follows.
          Rhoades, Harrell and Simpson’s motion to reconsider and vacate the court’s
order of November 24, 2020 (doc. no. 82) is DENIED.28
          The remaining portion of Orr’s motion for summary judgment (doc. no. 64)
is GRANTED IN PART and DENIED IN PART. To the extent Orr seeks
summary judgment on the § 1983 malicious prosecution claim, his motion is
GRANTED because there is no evidence the blackmail charge terminated favorably
to plaintiff. The same ruling applies to the § 1983 malicious prosecution claim


28
     See, part I of this order.

                                             33
            Case 5:19-cv-00751-F Document 106 Filed 02/17/21 Page 34 of 35




alleged against Rhodes, Harrell and Simpson. In addition, Orr is entitled to qualified
immunity on this claim. Accordingly, summary judgment is GRANTED to all
defendants on the § 1983 malicious prosecution claim. As a result, defendants are
also entitled to summary judgment on the portion of the § 1983 conspiracy claim
that is based on an alleged conspiracy to maliciously prosecute plaintiff. In all other
respects, the remaining portion of Orr’s motion for summary judgment is
DENIED.29
          Plaintiff’s motion to strike inadmissible hearsay attached to Orr’s motion for
summary judgment (doc. no. 98) is STRICKEN as moot.30
          The remaining portion of Rhoades, Harrell and Simpson’s motion for
summary judgment (doc. no. 33), which argues that these defendants are entitled to
judgment on the § 1983 abuse of process claim because they did not issue any legal
process related to plaintiff, is DENIED.31
          Plaintiff’s motion to compel the Oklahoma Attorney General to produce state
grand jury materials (doc. no. 52) is DENIED.32
          Rhoades, Harrell and Simpson’s motion to exclude David Prater’s testimony
on certain subjects (doc. no. 62) is GRANTED IN PART and DENIED IN PART.
The motion is GRANTED to the extent it seeks to preclude Prater from testifying
as an expert witness regarding probable cause (or lack of it) for the blackmail charge,
or Rhoades’ believability (or lack of it). The motion is DENIED without prejudice
to de novo reconsideration at trial, to the extent that it seeks to preclude Prater from




29
     See, part II of this order.
30
     See, part II of this order.
31
     See, part III of this order.
32
     See, part IV of this order.

                                            34
            Case 5:19-cv-00751-F Document 106 Filed 02/17/21 Page 35 of 35




testifying, as a fact witness, about his personal opinion or impression on these
topics.33
                                       The Surviving Claims
          Based on the rulings made in this order and in the court’s earlier, partial order
on summary judgment, the following claims, which are alleged against all
defendants, survive for trial:
                  -- A § 1983 retaliatory prosecution claim under the First
                  Amendment;

                  -- A § 1983 abuse of process claim under the Fourth
                  Amendment; and

                  -- A § 1983 conspiracy claim based on allegations that
                  defendants conspired to retaliate against plaintiff in
                  violation of the First Amendment and/or to abuse process
                  in violation of the Fourth Amendment.

                                  Status and Scheduling Conference
          By separate order, this action will be set for a telephonic status and scheduling
conference. At the conference, this case will be put on a trial docket, and deadlines
will be established for discovery completion and pre-trial filings. See, doc. no. 69
(striking unexpired deadlines).
          IT IS SO ORDERED this 17th day of February, 2021.




19-0751p020 rev_.docx




33
     See, part V of this order.

                                                35
